DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/2022 have been fully considered but they are not persuasive. In response to Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1; line 3, the subject matter of “independent from the housing” is not properly described in the application as filed.  The broadest reasonable interpretation for Examiner questions whether the holder is separate from the housing itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 4778646) in view of lemura (JP 2004114363) and further in view of Asada (US 2012/0249625).
With regard to claim 1, Yamamoto discloses an image recording apparatus [printer; Para. 0014; Fig. 1], comprising:
a housing (2);
a holder (15) [drawer; Para. 0015] which is independent from the housing, and which is  configured to be attached to and drawn from the housing [Fig. 4];
a supporting member (M) [paper magazine; Para. 0015] supported by the holder and configured to support a sheet roll (RP) [roll paper; Para. 0017;Fig. 3];
a liquid container(16) [ink cartridge; Para. 0018] configured to hold liquid [ink];
a conveyance mechanism (21A) [Para. 0021] supported by the housing, and arranged in an inner space of the housing and configured to convey a sheet unwound from the sheet roll [Fig. 3]; and

a print head (H) [Para. 0017] supported by the housing and arranged in the inner space of the housing [Fig. 3] and configured to record an image on the sheet conveyed by the conveyance mechanism [image is printed by ink spraying from the print head; Para. 0017],
wherein the liquid container includes at least one of tanks configured to hold liquid to be provided to the print head [Para. 0018].
Yamamoto does not disclose the liquid container is supported by the holder and includes a waste tank configured to pool liquid discharged from the print head.
However, lemura teaches a liquid container (8) [ink cartridge] supported by a holder (9) configured to be drawable from a housing [moving to outside of housing; Para. 0072-0073; Fig. 9]
Additionally, Asada teaches a liquid container (13) includes a waste tank (16). [See Fig. 1]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to support the liquid container of Yamamoto by the holder in order that the cartridge can be replaced readily without causing deterioration of print accuracy [lemura — abstract]
Additionally, it would have been obvious to one having ordinary skill in the art to include a waste tank with the liquid container in order to collect waste ink.

With regard to claim 2, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, and Yamamoto also discloses wherein, in an attached state where the holder is attached to the housing, the liquid container is located on a front side with respect to the supporting member [Fig. 1 ],
wherein the housing has a discharge opening from which a portion of the sheet on which an image is formed is discharged [discharge unit (U5) feeds the paper to the rack plate; Para. 0027]; and;

and wherein the discharge opening is arranged on the front side with respect to the supporting member [Fig. 3].
With regard to claim 7, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, and Yamamoto also discloses wherein the holder is configured to be drawn frontward [Fig. 8].
With regard to claim 8, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, and Yamamoto also discloses wherein the liquid container includes a plurality of tanks[Fig. 2]; and wherein the plurality of tanks are arranged in a right-left direction [Fig. 2].
With regard to claim 10, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, but does not disclose wherein the outer wall is formed with a second window configured to transmit light, the second window being arranged beside the supporting member in a state where the holder is attached to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to forma second window in the outer wall, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 11, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, and Yamamoto does not explicitly disclose wherein the supporting member is detachably attached to the holder.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the supporting member to be detachably attached to the holder, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 4778646) in view of lemura (JP 2004114363) and further in view of Asada (US 2012/0249625) as applied to claim 1 above, and further in view of Inena (JP 2006016167).
With regard to claim 12, Yamamotos’ modified image recording apparatus discloses all the limitations of claim 1, but does not disclose wherein the holder is formed with a mark indicating a position of a leading end of the sheet unwound from the sheet roll supported by the supporting member.
However, Inena teaches a holder (15) formed with a mark (28) indicating a position of a leading end (18) of the sheet unwound from the sheet roll (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the holder of Yamamoto with a mark as taught by Inena in order to know the tip position of the roll paper and achieved at a low cost.

Allowable Subject Matter
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 and 9 are objected to because the prior art does not teach or make obvious a sheet holding member supported by a drawable sheet holder, and located on a rear side with respect to a position of a supporting member, supporting a sheet roll, located in a state where the holder is attached to the housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853